COURT OF APPEALS
                          EIGHTH DISTRICT OF TEXAS
                                  EL PASO, TEXAS
    ANTHONY WHITE,                      '
                                                   No. 08-11-00130-CR
                        Appellant,      '
                                                     Appeal from the
    v.                                  '
                                                    89th District Court
    THE STATE OF TEXAS,                 '
                                                 of Wichita County, Texas
                                        '
                        Appellee.
                                         '           (TC#44,289-C)

                                      MEMORANDUM OPINION

          Anthony White entered a plea of not guilty before a jury to the offense of aggravated

assault on a public servant with a deadly weapon.1 He was convicted, and the jury assessed

punishment, enhanced by two prior convictions, at seventy years’ confinement. We affirm.

          Appellant=s court-appointed counsel has filed a brief in which she has concluded that the

appeal is wholly frivolous and without merit.                  Appellate counsel states, and her brief

demonstrates that she has performed a professional evaluation of the record, and that she has

concluded the record contains no reversible error and no jurisdictional defects. The brief meets

the requirements of Anders v. California, 386 U.S. 738, 87 S. Ct. 1396, 18 L. Ed. 2d 493, reh.

denied, 388 U.S. 924, 87 S. Ct. 2094, 18 L. Ed. 2d 1377 (1967), by presenting a professional

evaluation of the record demonstrating why, in effect, there are no arguable grounds to be


1
    See TEX. PENAL CODE ANN. ' 22.02(a)(2), (b)(2)(B) (West 2011).
advanced. See High v. State, 573 S.W.2d 807 (Tex. Crim. App. 1978); Currie v. State, 516
S.W.2d 684 (Tex. Crim. App. 1974); Jackson v. State, 485 S.W.2d 553 (Tex. Crim. App. 1972);

Gainous v. State, 436 S.W.2d 137 (Tex. Crim. App. 1969). A copy of counsel’s brief and the

appellate record have been delivered to Appellant, and Appellant has been advised of his right to

file a pro se brief, which he has done.

       We have carefully reviewed the record, including counsel’s brief, Appellant’s response,

and the State’s brief, and find no reversible error. See Anders, 386 U.S. 738, 744 (1967); Garner

v. State, 300 S.W.3d 763, 766 (Tex. Crim. App. 2009); Bledsoe v. State, 178 S.W.3d 824, 826-27

(Tex. Crim. App. 2005). We agree with counsel that the appeal is wholly frivolous and without

merit. Further, we find nothing in the record that might arguably support the appeal.

       The issues raised in Appellant’s pro se brief have no arguable merit. See Garner, 300
S.W.3d at 766; Bledsoe, 178 S.W.3d at 827. A discussion of the contentions advanced in the pro

se brief would add nothing to the jurisprudence of the state. We are not required to address the

merits of each claim raised in a pro se response when we have determined there are no arguable

grounds for review. See Bledsoe, 178 S.W.3d at 827.

       The judgment of conviction is affirmed.


                                              ________________________________________
December 21, 2012                             GUADALUPE RIVERA, Justice

Before McClure, C.J., Rivera, J., and Antcliff, J.

(Do Not Publish)




                                                 2